Motion to amend the remittitur and for clarification of the opinion herein granted only to the extent that the remittitur will be amended. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: A question under the Constitution of the United States was presented and necessarily passed upon by the Court of Appeals, viz.: whether the dismissal of plaintiff’s complaint deprived him of his right to due process of law under the Fourteenth Amendment to the Constitution of the United States. The Court of Appeals held that there was no violation of any constitutional right of plaintiff. [See 2 N Y 2d 185.]